Order entered November 15, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00961-CR

                        EX PARTE SHANIAYA JARVIS

                 On Appeal from the 86th Judicial District Court
                            Kaufman County, Texas
                       Trial Court Cause No. 111585-86

                                     ORDER

      Before the Court is appellant’s November 8, 2022 motion to withdraw the

appeal. A motion to dismiss an appeal must be signed by both counsel and

appellant. See TEX. R. APP. P. 42.2(a). Because appellant’s motion is not signed by

appellant, we DENY the motion.

      We ORDER appellant’s counsel to file, within FOURTEEN DAYS of the

date of this order, an amended motion to dismiss the appeal signed by both counsel

and appellant.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE